Title: To Benjamin Franklin from Ferdinand-François-Théodore-Joseph Pollart d’Hérimez, 18 July 1778
From: Hérimez, Ferdinand-François-Théodore-Joseph Pollart d’
To: Franklin, Benjamin


Monsieur
Ath, en hainaut autrichien, ce 18 juillet 1778
Des ordres de ma Cour en precipitant mon depart, m’ont privé du précieux avantage de prendre les votres. Je viens m’en dedommager, s’il est possible, par vous reiterer tous les sentimens qu’a tant de titres vous savez inspirer, et vous offrir mes services, si j’etois assez heureux de vous etre bon en quelque chose en ces quartiers. Le jour ou je pourrai vous obliger, Monsieur, sera bien assurement un des plus beaux de ma vie. J’apprends que l’escadre du m[arqui]s Destain est arrivee a Boston, et que philadelphie est evacuée, confirmez moi, je vous prie, cette important nouvelle, et ne me laissez pas ignorer aucun evenement qui concourt a assurer la liberté de vos freres; vous sçavez s’il me tarde de voir votre ouvrage couronnê: j’attends cette faveur de votre amitie, a laquelle j’ai quelque droit de pretendre, par l’attachement sincere et respectueux  que je vous ai vouë. Ma femme me charge de vous dire mille choses; je ne puis mieux vous les rendre qu’en vous assurant qu’elle partage mes sentimens. Voici l’extrait d’une Lettre que je viens de recevoir de notre armee, qui m’annonce que la bombe est crevée. Helas, en formant les voeux les plus ardents, pour le succes des armes de l’auguste Souverain, que nous idolatrons a si juste titre, nous gemissons avec vous, Monsieur, sur les suites de cette guerre fatale. Le depart du Courier m’empeche de m’etendre plus au long. J’ai l’honneur d’etre Monsieur Votre tres humble et tres obeissant serviteur
D’herimezchatelain des villes et chatellenies d’ath
 
Endorsed: D’herimez
Notation: July 18. 79
